Exhibit 10.19
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) is made as of June 25, 2009, by and
among Genesis Fluid Solutions, Ltd., a Colorado corporation, with an address at
6660 Delmonico Drive, Suite 242-D, Colorado Springs, Colorado 80919 (“GFS”), and
Sichenzia Ross Friedman Ference LLP, with an address at 61 Broadway, New York,
New York 10006 (the “Escrow Agent”). Capitalized terms used but not defined
herein shall have the meanings set forth in that certain form of Subscription
Agreement, annexed hereto as Schedule I, as amended or supplemented from
time-to-time, including all attachments, schedules and exhibits thereto (the
“Subscription Agreement”).
WITNESSETH:
WHEREAS, GFS will be merging into a wholly-owned subsidiary of a
publicly-reporting company (the “Company”), thereby becoming a wholly-owned
subsidiary of the Company;
WHEREAS, the Company desires to sell (the “Offering”) a minimum of $1,600,000
(“Minimum Amount”) of Units and a maximum of $7,500,000 (“Maximum Amount”) of
Units. Each Unit shall consist of (i) 25,000 shares of Common Stock of the
Company (the “Shares”) and (ii) a two-year warrant to purchase 12,500 shares of
Common Stock at an exercise price of $4.00 per share (the “Warrant”);
WHEREAS, immediately prior to the closing of the Offering, the subscribers in
the Offering (the “Subscribers”) will be provided a draft Current Report on Form
8-K (the “Form 8-K”), and in connection therewith the Subscribers will be asked
to execute a reconfirmation of their desire to subscribe for the Units in the
Offering;
WHEREAS, GFS, on behalf of the Company, desires to establish an escrow account
with the Escrow Agent into which the Company shall instruct the Subscribers to
deposit checks and other instruments or wire funds for the payment of money made
payable to the order of “Sichenzia Ross Friedman Ference LLP, as Escrow Agent
for Genesis Fluid Solutions Holdings, Inc.”, and Escrow Agent is willing to
accept said checks and other instruments and wires for the payment of money in
accordance with the terms hereinafter set forth; and
WHEREAS, GFS will cause the Company to assume its obligations under the Escrow
Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
TERMS OF THE ESCROW
1.1 The parties hereby agree to establish an escrow account (the “Escrow
Account”) with the Escrow Agent whereby the Escrow Agent shall hold the
collected funds deposited into the Escrow Account (the “Escrow Funds”).
1.2 Upon the Escrow Agent’s receipt of the Escrow Funds from the Subscribers for
the Closing, it shall telephonically advise the Company, or the Company’s
designated attorney or agent, of the amount of funds it has received into the
Escrow Account.
1.3 Wire transfers to the Escrow Agent shall be made as follows:
Citibank
New York, NY
A/C of Sichenzia Ross Friedman Ference LLP (IOLA Account)
A/C#:                
ABA#:               
SWIFT Code:  
REMARK:       GENESIS FLUID SOLUTIONS HOLDINGS, INC.
1.4 The Escrow Agent shall, upon receipt of written instructions in a form and
substance satisfactory to the Escrow Agent, received from the Company (including
a representation from the Company that the Company has furnished each Subscriber
with the Form 8-K and that each Subscriber reconfirmed its investment in the
Offering following receipt of the Form 8-K), pay the Escrow Funds in accordance
with such written instructions, such payment or payments to be made by wire
transfer within one (1) business day of receipt of such written instructions.
1.5 The Company may reject or cancel any subscription in the Offering in whole
or in part. If payment for any such rejected or canceled subscription has been
delivered to the Escrow Agent, the Company will inform the Escrow Agent of the
rejection or cancellation, and the Escrow Agent upon receiving such notice shall
promptly return such funds to said Subscriber, but in no event prior to those
funds becoming collected and available for withdrawal. In addition, Subscribers
are required to reconfirm their subscription upon receipt of the Form 8-K.
Subscribers who do not reconfirm their subscription will be entitled to a return
of their subscription funds, without interest or deduction, and the Escrow Agent
upon receiving written notice from the Company shall promptly return such funds
to such Subscribers.
ARTICLE II
MISCELLANEOUS
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

 

 



--------------------------------------------------------------------------------



 



2.2 Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:30 p.m. (Eastern Time) on any Business Day, (c) the
2nd Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, “Business Day” shall
mean any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.
2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the parties hereto.
2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct.

 

 



--------------------------------------------------------------------------------



 



2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company. In the event of any such resignation, the Subscribers and the Company
shall appoint a successor escrow agent and the Escrow Agent shall deliver to
such successor escrow agent any Escrow Funds held by the Escrow Agent.
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents (if any)
or the Escrow Funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (i) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Funds until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or
(ii) to deliver the Escrow Funds and any other property and documents held by
the Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.
2.15 GFS, the Company and the Subscribers agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby or by the Subscription
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.

            GENESIS FLUID SOLUTIONS, LTD.
      By:   /s/ Michael Hodges         Name:   Michael Hodges        Title:  
Chief Executive Officer        ESCROW AGENT:

SICHENZIA ROSS FRIEDMAN FERENCE LLP
      By:   /s/ Harvey Kesner         Name:   Harvey Kesner        Title:  
Partner     

 

 